ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Mideast Construction, LLC                    )      ASBCA Nos. 59226, 59272
                                             )
Under Contract No. W5J9LE-12-C-0029          )

APPEARANCES FOR THE APPELLANT:                      Brian A. Bannon, Esq.
                                                    Brian S. Gocial, Esq.
                                                    Lucas T. Hanback, Esq.
                                                     Blank Rome LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Daniel B. McConnell, Esq.
                                                    Michael A. Rea, Esq.
                                                    Pietro 0. Mistretta, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                              ORDER OF DISMISSAL

       This dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 6 March 2015

                                             ~~~7).o~Jg
                                                 MICHAEL N. O'CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59226 and 59272,
Appeals of Mideast Construction, LLC, rendered in conformance with the Board's
Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals